                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

CHRISTOPHER LEE DUNLAP,                         §
               Plaintiff,                       §
                                                §
vs.                                             §     Civil Action No. 2:18-02747-MGL
                                                §
ANDREW SAUL, Commissioner of                    §
the Social Security Administration,             §
                      Defendant.                §
                                                §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION,
               REVERSING THE DECISION OF DEFENDANT,
       AND REMANDING FOR FURTHER ADMINISTRATIVE PROCEEDINGS

       This is a Social Security appeal in which Plaintiff Christopher Lee Dunlap (Dunlap) seeks

judicial review of the final decision of Defendant Andrew Saul (Saul) denying his claims for

Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI). The matter is before

the Court for review of the Report and Recommendation (Report) of the United States Magistrate

Judge suggesting the Court reverse Saul’s decision and remand the case for further administrative

proceedings. The Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule

73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

       The Magistrate Judge filed the Report on October 4, 2019. Saul filed his Objection to the

Report (Objection) on October 18, 2019. Dunlap filed his Reply to the Objection (Reply) on

October 29, 2019. The Court has reviewed the Objection, but holds it to be without merit. The

Court will therefore enter judgment accordingly.

       On November 17, 2011, Dunlap filed his applications for DIB and SSI. He contends his

disability commenced on October 1, 2011. Saul denied Dunlap’s applications initially and upon

reconsideration. Dunlap then requested a hearing before an Administrative Law Judge (ALJ),

which the ALJ conducted on September 18, 2013.

       On December 31, 2013, the ALJ issued a decision holding Dunlap was not disabled. The

Appeals Council granted Dunlap’s request for review of the ALJ’s decision, and issued its own

decision in June 2015, which it amended in August 2015, finding Dunlap disabled as of July 8,

2013. Dunlap then filed his first action for judicial review with the Court on August 11, 2015. On

January 31, 2017, the Court remanded the action back for further administrative proceedings.

       On April 5, 2018, an ALJ conducted a second hearing on whether Dunlap qualified for DIB

or SSI between October 1, 2011 through July 7, 2013 (relevant time period). On July 16, 2018,

the ALJ issued a decision finding Dunlap disabled as of March 1, 2013, and holding Dunlap was

entitled to SSI as of that date, but not DIB. Dunlap filed this action for judicial review with the

Court on October 9, 2018.



                                                2
       The Agency has established a five-step sequential evaluation process for determining if a

person is disabled. 20 C.F.R. §§ 404.1520(a), 416.920(a). The five steps are: (1) whether the

claimant is currently engaging in substantial gainful activity; (2) whether the claimant has a

medically determinable severe impairment(s); (3) whether such impairment(s) meets or equals an

impairment set forth in the Listings; (4) whether the impairment(s) prevents the claimant from

returning to his past relevant work; and, if so, (5) whether the claimant is able to perform other

work as it exists in the national economy. 20 C.F.R. §§ 404.1520(a)(4)(I)-(v), 416.920(a)(4)(I)-

(v).

       Under 28 U.S.C. § 636(b)(1), a district court is required to conduct a de novo review of

those portions of the Magistrate Judge’s Report to which a specific objection has been made. The

Court need not conduct a de novo review, however, “when a party makes general and conclusory

objections that do not direct the court to a specific error in the [Magistrate Judge’s] proposed

findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed.

R. Civ. P. 72(b).

       It is the plaintiff’s duty both to produce evidence and prove he is disabled under the Act.

See Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995). Nevertheless, the ALJ is to develop the

record and when he “fails in his duty to fully inquire into the issues necessary for adequate

development of the record, and such failure is prejudicial to the claimant, the case should be

remanded.” Marsh v. Harris, 632 F.2d 296, 300 (4th Cir. 1980).

       It is also the task of the ALJ, not this Court, to make findings of fact and resolve conflicts

in the evidence. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990). “It is not within the

province of this [C]ourt to determine the weight of the evidence; nor is it [the Court’s] function to

substitute [its] judgment for that of [the defendant] if [the] decision is supported by substantial



                                                 3
evidence.” Laws v. Celebrezze, 368 F.2d 640, 642 (4th Cir. 1966). In other words, the Court

“must sustain the ALJ’s decision, even if [it] disagree[s] with it, provided the determination is

supported by substantial evidence.” Smith v. Chater, 99 F.3d 635, 638 (4th Cir. 1996). Under the

substantial evidence standard, the Court must view the entire record as a whole. See Steurer v.

Bowen, 815 F.2d 1249, 1250 (8th Cir. 1987).

       “[T]he substantial evidence standard presupposes a zone of choice within which the

decisionmakers can go either way, without interference by the courts. An administrative decision

is not subject to reversal merely because substantial evidence would have supported an opposite

decision.” Clarke v. Bowen, 843 F.2d 271, 272-73 (8th Cir. 1988) (citations omitted) (internal

quotation marks omitted) (alteration omitted). Put differently, if the ALJ’s “dispositive factual

findings are supported by substantial evidence, they must be affirmed, even in cases where

contrary findings of an ALJ might also be so supported.” Kellough v. Heckler, 785 F.2d 1147,

1149 (4th Cir. 1986).

       Saul raises a single objection to the Report, claiming the Magistrate Judge improperly

substituted her own judgment by reweighing evidence and recommended reversal of an ALJ

decision supported by substantial evidence. Although this properly states the standard of review,

see id., it mischaracterizes the recommendations of the Magistrate Judge in the Report. The

Magistrate Judge merely recommended remand based on an incomplete record, noting the ALJ

failed to explicitly address Dunlap’s personal testimony about his pain and suffering during the

relevant time period. Stated differently, this was a judgment on the record for review, not the

merits of Dunlap’s case.

       The ALJ’s opinion states Dunlap, at his hearing, provided “little discussions as to his

condition during the period relevant to this decision.” A.R. at 412. This ignores testimony



                                               4
Dunlap’s counsel elicited at the hearing specific to the time frame in question. See A.R. at 478-

81, 484-87 (asking Dunlap questions about his conditions from 2011 through July 2013). An ALJ

must address statements made by the claimant and explain “how he decided which . . . statements

to believe and which to discredit.” Mascio v. Colvin, 780 F.3d 632, 640 (4th Cir. 2015). A “lack

of explanation requires remand.” Id. Here, the ALJ’s failure to address Dunlap’s assertions about

his condition from 2011 through 2013 provide an incomplete record for judicial review, requiring

remand. Accordingly, the Court will overrule Saul’s objection.

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court overrules Saul’s objection, adopts the Report, and incorporates it herein.

Therefore, it is the judgment of the Court Saul’s decision is REVERSED under sentence four of

42 U.S.C. § 405(g), and the case is REMANDED to Saul for further administrative action.



       IT IS SO ORDERED.

       Signed this 28th day of January 2020 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE




                                                 5
